DETAILED ACTION
This Office Action is in response to the Amendment filed on 12/17/2020. 
In the filed response, independent claim 1 has been amended. Further, new claims 9-18 have been added where claims 15 and 17 are independent claims.
Accordingly, Claims 1-18 have been examined and are pending. This Action is made FINAL.

Response to Arguments
1.	Applicant’s arguments with respect to instant claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please refer to Examiner’s responses below.
2.	In light of the recent interview on 12/04/2020 (see interview summary 12/04/2020) and upon further consideration of the art of record, the Examiner agrees that prior art Edwards does not ‘explicitly’ disclose the amended limitation “wherein an outer frame of the display device is fixed to the instrument panel” (emphasis added). Applying the BRI, the above limitation however does not necessarily preclude a mobile device with a display from being secured to the dashboard/instrument panel via an intermediate structure that would allow the device including its outer frame to be fixed to the dashboard. Moreover, the claim also does not indicate that the mobile device and its display must be ‘permanently’ fixed to the dashboard.  If the claims were to more explicitly show that the display device makes direct contact and is fixed with the instrument panel via its outer frame in an upright position which seems to be the case as per Figs 1-2 of the instant disclosure, this would help clarify the configuration of the claimed passenger imaging device and could potentially help overcome the art of record.  Since the term ‘fix’ is OED Online. Oxford University Press, December 2020. Web. 12 January 2021), one can consider fixing the mobile device to the dashboard via a mount such that its outer frame can be fastened and secured against displacement. Accordingly, Edwards’s mobile device on the dashboard (para 0105) which if positioned as per Fig. 1 (i.e., upright position) for eye imaging/tracking purposes, would require a mounting structure to fix said device to the dashboard.  Therefore given the BRI, the Examiner respectfully submits Edwards teaches/suggests “wherein an outer frame of the display device is fixed to the instrument panel”.  The Examiner also notes the work of Nguyen US 2018/0236873 A1 (PTO 892) which illustrates mounting/fixing mobile device 3 to dashboard 8 via casing 1 (see e.g., Figs. 1, 13A-13B and para 0053). Since all of mobile device 3 including its outer frame is secured directly to casing 1 which in turn is fixed to dashboard 8, the Examiner respectfully submits Nguyen’s “outer frame of the display device is fixed to the instrument panel”.  In other words, since the limitation does not require that the mobile device be permanently fixed directly to the instrument panel without the help of an intermediate mounting structure, prior art Nguyen is also deemed to be relevant. 
3.	Further searches also reveal prior art Mauderer et al. US 2012/0044337 A1 (PTO 892), hereinafter referred to as Mauderer, is relevant art in the same or similar field of endeavor which pertains to an image display system for an occupant(s) of a vehicle (Figs. 1-2). The Examiner respectfully submits that Mauderer explicitly shows a display which can be mounted in the middle of the dashboard or a center console of the vehicle (para 0008). If the display is mounted in the middle of the dashboard, this would therefore imply its frame/chassis including its outermost part must also be mounted or fixed in the middle of the dashboard, i.e., the “outer frame of the display device is fixed to the instrument panel”.  Moreover,  Mauderer’s camera can be arranged in or adjacent to the display to display an image of the driver (e.g., driver’s face – para 0025) or another front seat passenger or co-driver (para 0008).  Appropriately and as noted in for e.g., para 0011 and 0021, Mauderer’s camera may be used by a driver assist system for monitoring the attentiveness of the driver (e.g., state of eyes) which can be reasonably construed as analogous to detecting the behaviors/emotions of the driver (pg. 6 of filed specification).  Therefore Mauderer’s teachings are found to be relevant given the BRI of the claim limitation. Please see office action below for further details.  Other notable prior art also includes Bala et al. US 2015/0116493 A1 (PTO 892).
4.	Examiner acknowledges Applicant’s amendments to the specification per the objection raised in the last office action (09/17/2020). Accordingly, the objection is withdrawn.
5.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
6.	In light of the foregoing, Claims 1-18 have been examined and are pending.

Claim Objections
7.	Claims 11, 12, 14, 16, and 17 are objected to because of the following informalities:  the limitation pertains to a passenger imaging device however, the claims point to the driver in the driver seat.  As such, it appears the imaging device is for the passenger of a vehicle yet the claim  limitation is directed to the driver. Please check and update accordingly. Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, claim 16 recites the limitation phrase “such that the light-emitting unit is not exposed to the outside of the outer frame of the display device.” (emphasis added). The aforementioned limitation is neither defined nor discussed in the specification that clearly illustrates what is meant by the light emitting unit being not exposed to the outside of the outer frame of the display device.  Further it is not apparent as to what the ‘outside’ of the outer frame actually refers to. Per para 0022-0023 and for e.g., Figs. 1-2 of the instant disclosure, it appears light emitting unit 20 is located along outer frame 18 of display 10, however  it is unclear as to what ‘outside’ of said frame means and moreover, what is meant by the light emitting unit being ‘not exposed’ to the outside of said frame. As such, the above limitation is ambiguous.  For the purpose of applying art, the Examiner interprets the aforementioned phrase to mean the light emitting unit which is an integral part of the mobile device is located in the outer frame of said device, however with respect to an outside position of the outer frame, the lighting unit cannot be observed, i.e., is not exposed.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Edwards US 2016/0198091 A1 where Edwards discloses a vehicle eye tracking system for low power monitoring of a driver of the vehicle (para 0001 and Fig. 1).
Regarding claim 1,  Edwards discloses “A passenger imaging device for imaging a passenger in a vehicle [With reference to Fig. 1, para 0001 and 0101-0103 teach a mobile device 3 equipped with camera 9 and illumination source 5 for tracking a user’s eye (subject 7) when driving a vehicle] in which a display device is provided on an instrument panel [para 0105 teaches mobile device 3 with a display 4 (i.e., display device) that can be located on the dashboard of the vehicle], wherein an outer frame of the display device is fixed to the instrument panel [Given the limitation’s BRI, Edwards’s mobile device on the dashboard (para 0105) which if positioned as per Fig. 1 (i.e., in an upright position) for eye imaging/tracking purposes of the driver’s eyes, would necessarily require a mounting mechanism to fix said device to the dashboard which includes its outer frame. Reference Examiner’s response 2 for further support.]  and the passenger imaging device comprises a camera lens which is built in the display device [Fig. 1 shows camera 9 is a part of mobile device 3 and which must contain the needed optical elements (i.e., imaging lens)] and whose entrance surface is oriented toward the passenger to image a face the passenger.”  [Fig. 1 also shows the camera is directed towards the user 7 so as to image the face of the user (e.g., para 0019 and 0103)]
Regarding claim 2,  Edwards teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Edwards further discloses/suggests “wherein the display device is provided to stand upwardly from an upper surface of the instrument panel.” [Since the foregoing does not require permanently fixing the device directly to the instrument panel without an intermediate mounting structure, Edwards mobile device is said to be located on the vehicle dashboard (para 0105) which allows for imaging a driver’s eye(s) while positioned upright as per Fig. 1.  Although Edwards does not explicitly disclose using a mount, Edwards’ teachings reasonably suggest this in order to properly function as an eye tracking system.  Such mounting arrangements are well known in the art as evidenced for e.g., in Fig. 2 of Elliot US 2018/0251067 A1 where mobile device 120 can be upwardly positioned on the vehicle dashboard via mobile device mount 114 to facilitate viewing by the driver.]
Regarding claim 3,  Edwards teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Edwards further discloses “wherein the display device comprises a display [para 0001 - mobile device 3 (e.g., smartphone) has a display 4 (Fig. 4)], and an outer frame adjacent to at least a part of an outer edge of the display [Fig. 1 shows mobile device 3 that exhibits an outer edge that surrounds display 4], and wherein the [camera 9 as shown in Fig. 1 is located within said outer edge that borders display 4].  
Regarding claim 4,  Edwards teaches all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim. Edwards further discloses “which is configured to image a driver of the vehicle [the camera (9) of eye tracking system 1 is configured to capture images of illuminated subject 7 (i.e., the vehicle’s driver) as per Fig. 1 and para 0103 and 0105 during operation of the vehicle], wherein the camera lens is provided on the side of a driver seat with respect to the display in a vehicle-width direction of the vehicle.”  [if mobile device 3 (Fig. 1) is located on the vehicle dashboard (para 0105) to monitor/track the driver, this suggests camera 9 must be suitably positioned on the side of the driver where display 4 lies along the vehicle width direction]
Regarding claim 5, Edwards teaches all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim. Edwards further discloses “wherein the camera lens is provided on an upper side with respect to the display in an upward-downward direction 20of the vehicle.  [camera 9 as per Fig. 1 is located on the upper side relative to display 4 in an upward-downward direction 20of the vehicle, where the upward-downward direction 20of the vehicle given its BRI is construed to mean a vertical field of view (FOV) for imaging the driver]
Regarding claim 9, Edwards teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Edwards further teaches “wherein the display device is disposed without any obstacle between the display device and passenger.” [given the BRI of ‘obstacle’, Edwards shows via Fig. 1 a direct line of sight between a passenger of a vehicle and mobile device 3 that operate an eye tracking system 1 for tracking the eyes of the passenger. It is reasonable to say such a system requires unobstructed views of the passenger]
Claims 1, 3, 9 and 10 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Mauderer et al. US 2012/0044337 A1, hereinafter referred to as Mauderer, since Mauderer discloses a passenger compartment camera that can capture an image(s) of a vehicle occupant and presents the captured image(s) on a dashboard mounted display where the camera is located (para 0002 and 0008).
Regarding claim 1,  Mauderer discloses “A passenger imaging device for imaging a passenger in a vehicle in which a display device is provided on an instrument panel [Fig. 1 discloses vehicle display system 2 with display 4 that may be located in the center area of a dashboard or center console of a vehicle – para 0018], wherein an outer frame of the display device is fixed to the instrument panel [since display 4 can be located in the center area of the dashboard (or center console), it stands to reason that the display will be secured/fixed to the dashboard, where the body/casing of the display (i.e., frame) is a part of and therefore fixed to said dashboard]  and the passenger imaging device comprises a camera lens which is built in the display device [Camera 3 and its corresponding optical elements (e.g., lens) may be incorporated in (e.g., housed with) display 4, where the camera’s optical axis is perpendicular to a display surface of display 4. See para 0019] and whose entrance surface is oriented toward the passenger to image a face the passenger.”  [Para 0019 reveals camera 3 is positioned to image the face of driver 8 and passenger 10. Thus, camera 3 must be oriented towards the passenger in order to capture the face of the driver.]
Regarding claim 3,  Mauderer teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Mauderer further discloses “wherein the display [See display 4 in Fig. 1 of Mauderer], and an outer frame adjacent to at least a part of an outer edge of the display [image display system 2 appears to enclose display 4 (Fig. 1). As such, one can reasonably say the outer part of display system 2 (i.e., its chassis) is adjacent the outermost part of display 4 as shown], and wherein the camera lens is provided inside the outer frame.” [If camera 3 is located in display 4 (para 0019), then the corresponding lens must also be inside the chassis of display system 2] 
Regarding claim 9, Mauderer  teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Mauderer further teaches “wherein the display device is disposed without any obstacle between the display device and passenger.” [Given the BRI of the foregoing, Fig. 1 shows a direct line of sight (LOS) between both passengers and display 4. Here, each passenger may view the captured images. Since Mauderer’s teachings can relate to a driver assist system 14, it monitors for the attentiveness of the driver (para 0021), suggesting the need for an unobstructed view of the driver]
Regarding claim 10, Mauderer  teaches all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim. Mauderer further teaches “ “wherein, when viewed from the rear of the vehicle to the front of the vehicle, the camera lens is disposed at a position which the camera lens is not overlapped with a steering wheel.”  [According to Fig. 1, passenger 10 seated on passenger seat 11 has a direct LOS with display 4 of vehicle display system 2 that does not overlap with a steering wheel.] 
Claims 15 and 16 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Edwards et al. (WO 2016/127204 A1), hereinafter referred to as Edwards204 since Edwards204 discloses a dock-mounted passenger compartment camera on a mobile device that can be integrated into a vehicle dashboard and capture image(s) of an occupant for enhanced driving safety (abstract and para 0001).
Regarding claim 15, Edwards 204 discloses “A passenger imaging device for imaging a passenger in a vehicle in which a display device is provided to stand upwardly from an upper surface of the instrument panel [Refer to Figs. 1-3.  The combined mobile device/dock system (para 0057) can be integral to the vehicle dashboard (para 0061) or can be fixedly mounted to a vehicle component (e.g., dashboard), such that it is oriented in an upright position to enable images of the driver’s face to be captured accurately], comprising a camera lens which is built in the display device [Edwards’s handset 3 (i.e., mobile device) references user facing cameras which includes lenses for imaging the user (para 0057)],  has a forward facing camera [See driver facing camera on handset 3 which may be used in conjunction with camera 33 (para 0054-0055)] and whose entrance surface is oriented toward the passenger to image a face of the passenger [since the camera is a driver facing camera, it must be oriented toward the driver to accurately capture images of the driver’s face – para 0061] , wherein the display device comprises a display which is oriented toward the rear of the vehicle [As depicted in Fig. 1 with reference to para 0050 and 0061 (i.e., various mounting formations may be employed), the display of handset 3 (39) is directed towards the rear of the vehicle], and an outer frame adjacent to at least a part of an outer edge of the display [handset 3 which may be a smartphone (para 0063) exhibits an outermost frame adjacent to the display. See elements 37 and 39 of for e.g., Fig. 4] and extended in the vehicle-width and the upward-downward directions [Fig. 1 shows positioning of handset 3 in an upright/vertical configuration along the vehicle width direction given the BRI of the foregoing claimed terms], and wherein the camera lens is provided adjacent to the display such [Figs. 1-3 show camera 33 is near display 39 and is positioned along the outer part of dock 1. Cameras on smartphones are also known to be found along the periphery of the display.]
Regarding claim 16, Edwards204 teaches all the limitations of claim 15, and is analyzed as previously discussed with respect to that claim. Edwards further discloses “further comprising: a light-emitting unit which is built in the display device and whose emitting surface is oriented toward a driver seat [See LEDs 29 and 31 (Figs. 1-3) which may be incorporated into handset 3 (para 0053-0054, 0057). Since LEDs are positioned to illuminate the driver’s face during image capture, they must be oriented towards the driver seat], wherein the light-emitting unit is provided within the outer frame [As per Figs. 1-3, the LEDs are located in the outer part of the combined handset/dock system] and adjacent to the display [Figs. 1-3 show the LEDs (29 and 31) to be near the display (39)] such that the light-emitting unit is not exposed to the outside of the outer frame of the display device.” [As illustrated in Figs. 1-3, LEDs 29 and 31 can be found in the outer part of the combined handset/dock system. As to being ‘not exposed’, please see the rejection under 35 U.S.C. 112(b).] 

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mauderer, in view of Edwards.
Regarding claim 4,  Mauderer teaches all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim. Mauderer further discloses “which is configured to image a driver of the vehicle [See for e.g., Figs. 1-2 and para 0008-0009, 0011, and 0019 for support regarding imaging the driver or occupant of a vehicle], wherein the camera lens is provided on the side of a driver seat with respect to the display in a vehicle-width direction of the vehicle.”  [Fig. 1 of Mauderer does not however distinguish the claimed relative position, however the mobile device of Edwards (below) appears to suggest this feature.]
Edwards on the other hand from the same or similar field of endeavor is found to teach the foregoing limitation [if mobile device 3 (Fig. 1) is located on the vehicle dashboard (para 0105) to monitor/track the driver, this suggests camera 9 must be suitably positioned on the side of the driver where display 4 lies along the vehicle width direction]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the passenger compartment imaging system disclosed by Mauderer to add the teachings of Edwards as above to show that a mobile device can be positioned on a vehicle dashboard in a way that allows the eyes of a driver of said vehicle to be imaged and tracked via a low power automatic tracking system (para 0103). 
Regarding claim 5,  Mauderer and Edwards teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. Mauderer however does not explicitly disclose “wherein the camera lens is provided on an upper side with respect to the display in an upward-downward direction of the vehicle.”  Edwards on the other hand from the same or similar field of endeavor is found to teach the foregoing limitation [camera 9 as per Fig. 1 is located on the upper side relative to display 4 in an upward-downward direction 20of the vehicle, where the upward-downward direction 20of the vehicle given its BRI is construed to mean a vertical field of view (FOV) for imaging the driver]. The motivation for combining Mauderer and Edwards has been discussed in connection with claim 4, above. 
Claims 6-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards, in view of Komori et al. (US 2005/0253923 A1), hereinafter referred to as Komori.
Regarding claim 6,  Edwards teach all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Edwards further discloses “which is configured to image a driver of the vehicle, and further comprises a light-emitting unit which is built in the display device [See illumination device (i.e., IR LEDs) of mobile device 3. Refer to Fig. 1 and para 0102-0103] and whose emitting surface is oriented toward the driver [As shown (Fig. 1), illumination light is directed to the driver (7) of the vehicle so as to capture images of the illuminated subject (para 0103)], wherein the camera lens is provided at one of opposite ends of the display device on the side of a driver seat in a vehicle-width direction of the vehicle [camera 9 is found on one side of display 4 of mobile device 3 (Fig. 1) which is oriented along a vehicle-width direction of the vehicle and configured to capture images of the driver’s eye(s); thus, it stands to reason said camera must be positioned on/near the side of the driver’s seat], and 3Docket No.: 741440-000279 Application No.: 16/628,222 the light-emitting unit is provided at the other end of the display device on the side of a front passenger seat in the vehicle-width direction.  [Edwards discloses the claimed invention except for positioning the LED(s) at an opposite side of camera 9 of device 3 (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relocate the LED(s) accordingly, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950). Moreover, since applicant has not explicitly disclosed that locating the light source and camera at opposite ends of the display device solves any stated problem or is for any particular purpose, it appears that the invention would perform equally well with the arrangement of Edwards]
[Komori shows that a light source (e.g., LED – para 0063) and camera of a mobile device can be disposed in any position relationship such as on opposite sides of said device (para 0065). Also refer to Fig. 1] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of the vehicle eye tracking system disclosed by Edwards to add the teachings of Komori as above to show that  components of said device can be flexibly arranged and still allow for capturing moving images of a subject in low light conditions while meeting the demands for a reduction in size, weight, and thickness are satisfied (abstract and para 0002).  
Regarding claim 7, Edwards and Komori teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim. Edwards further discloses “wherein the display device - 16 -comprises a display [Edwards reveals mobile device 3 having display 4 – Fig. 1], and an outer frame adjacent to at least a part of an outer edge of the display [Fig. 1 discloses what can be construed as a border/frame that is near the outer edge of display 4], and wherein the camera lens is built in a portion of the outer frame on the side of the driver seat in the vehicle-width detection [Fig. 1 - camera 9 is shown in the portion of the border/frame of device 3 so as to capture images of the driver’s eyes (para 0103); hence, said device must be on/near the side of the driver seat. Since said device can be located on the dashboard (para 0105) facing the driver as shown, it must be oriented along the vehicle-width direction], and  5the light-emitting unit is built in a portion of the outer frame on the side of the front passenger seat in the vehicle-width detection.  [See illumination device 5 (e.g., LED) in Fig. 1 and para 0102-0103. As to its positioning, see Examiner’s note in claim 6 regarding the re-arrangement of parts] In light of the foregoing however, prior art Komori from the same or similar field of endeavor discloses the foregoing position relationship of elements of a mobile device [see citations of Komori from claim 6 that illustrate the flexibility of arranging the camera and light source on a mobile device]. The motivation for combining Edwards and Komori has been discussed in connection with claim 6, above. 
Regarding claim 8, Edwards and Komori teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Edwards further discloses “wherein the camera lens is built in a portion of the outer frame on the side of the driver 10seat in the vehicle-width detection and on an upper side in an upward-downward direction of the vehicle [camera 9 in outer frame of device 3 (Fig. 1) is located on an upper side relative to display 4 in an upward-downward direction 20of the vehicle, 20construed to mean a vertical field of view (FOV) for imaging the driver; hence, said camera must be on/near the side of the driver seat], and the light-emitting unit is built in a portion of the outer frame [See illumination device 5 (i.e., LED) in the outer frame of device 3 as shown in Fig. 1] on the side of the front passenger seat in the vehicle-width detection and on a lower side in the upward-downward direction. [As to the positioning of the light source, see Examiner’s note in claim 6 regarding the re-arrangement of parts]. In light of the foregoing however, prior art Komori from the same or similar field of endeavor discloses the foregoing position relationship of elements of a mobile device [see citations of Komori from claim 6 that illustrate the flexibility of arranging the camera and light source on a mobile device]. The motivation for combining Edwards and Komori has been discussed in connection with claim 6, above. 
Regarding claim 17, Edwards teaches “A passenger imaging device for imaging a passenger in a vehicle [para 0101-0105 reveals a vehicle eye tracking system (camera and illumination device) for imaging an occupant of the vehicle], in which a display device is provided on an instrument panel [see para 0105 with respect to a vehicle eye tracking system which can be implemented on mobile device 3 (Fig. 2) located for e.g., on the vehicle dashboard], wherein the passenger imaging device comprises a camera lens [the foregoing system has a camera 9 (Fig. 2) and thus an imaging lens] which is built in the display device [camera of a mobile device 3 (e.g., smartphone – para 0101) is known to be integrated in said device] and whose entrance surface is oriented toward the passenger to image a face of the passenger [see Fig. 1], and a light-emitting unit which is built in the display device and whose emitting surface is oriented toward a driver seat [see Fig. 1 and para 0101-0103 regarding LED system 5 to project IR light on the subject], the display device is provided to stand on a vehicle-width directional central portion of the instrument panel [Edwards’s setup is on the vehicle dashboard (para 0105). Although device 3 is not explicitly referred to as standing up, it must be in an upward position as depicted in Fig. 1 in approximately a vehicle width direction so as to accurately image and track the subject’s eyes], and the camera lens is disposed within the display device at a distance from the light-emitting unit [para 0103 shows camera 9 and LED system 5 being adjacent to each other, both proximal to display 4 of device 3 to more accurately capture the subject’s eyes], and the camera lens is disposed closer to the driver seat than the light-emitting section when viewed from the rear of the vehicle to the front of the vehicle [see Komori below for corresponding support].  
Prior art Komori however from the same or similar field of endeavor discloses the foregoing position relationship of the claimed elements of a mobile device. [Komori shows that a light source (e.g., LED – para 0063) and camera of a mobile device can be disposed in any position relationship such as on opposite sides of said device (para 0065). Also refer to Fig. 1]. The motivation for combining Edwards and Komori has been discussed in connection with claim 6, above. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards, in view of Edwards204.
Regarding claim 11, Edwards teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Edwards further teaches “further comprising: a light-emitting unit which is built in the display device [para 0101-0103 refers to LED system 5 of mobile device 3 for projecting IR light onto subject 7. Refer to Fig. 1 for illustration]  and whose emitting surface is oriented toward a driver seat [since IR light is directed to subject 7 (Fig. 1), the emitting surface of LED system 5 must be oriented towards the driver’s seat], wherein the light-emitting unit is disposed at a position which is closer to the driver seat than the center of the instrument panel.”  [Edward’s mobile device on vehicle dashboard (para 0105) must be positioned to ensure light emissions from LED system 5 more accurately capture the subject’s eyes (para 0103), thus suggesting the LEDs must be near the subject as per Fig. 1. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relocate the LED(s) accordingly, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950).]
Although Edwards suggests the foregoing limitation, Edwards does not explicitly reveal “wherein the light-emitting unit is disposed at a position which is closer to the driver seat than the center of the instrument panel.”  Edwards204 on the other hand illustrate the above positional [See mobile device 3 in dashboard integrated dock 1 (para 0061). As per Figs. 1-2 for example, it appears LED 29 on mobile device (para 0057) would be positioned closer to the driver seat than the center of the dashboard. Edward204’s teachings allow for any mechanical design for the combined phone/dock system such that images of the driver’s face can be accurately captured] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of the vehicle eye tracking system disclosed by Edwards to add the teachings of Edwards204 as above so as to provide a mobile device mount that can be either made integral to the dash or may be fixedly mounted to a vehicle component during vehicle manufacture such that images of at least a driver’s face can be accurately captured (para 0061); hence, a more reliable means for determining the driver’s attention can be achieved.
Regarding claim 12, Edwards teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Edwards further discloses “further comprising: a light-emitting unit which is built in the display device [para 0101-0103 refers to LED system 5 of mobile device 3 for projecting IR light onto subject 7. Refer to Fig. 1 for illustration]  and whose emitting surface is oriented toward a driver seat [since IR light is directed to subject 7 (Fig. 1), the emitting surface of LED system 5 must be oriented towards the driver’s seat], 
Although Edwards suggests the foregoing limitation, Edwards does not explicitly reveal “wherein the light-emitting unit is disposed at a position which is closer to a passenger seat than the center of the instrument panel.” Edwards204 on the other hand illustrate the above positional relationship [Same as claim 11 but noting the ability to employ any mechanical design for the combined phone/dock system such that images of the driver’s face can be accurately captured.  The foregoing suggests Edwards204’s setup could be achieved in any way desired for accurate image capture of the driver’s face. The positioning of the combined system is construed as being within the level of skill in the art to facilitate accurate image capture]
The motivation for combining Edwards and Edwards204 has been discussed in connection with claim 11, above. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mauderer, in view of Edwards204.
Regarding claim 13, Mauderer teaches all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim. Mauderer however does not explicitly teach “wherein, when viewed from the rear of the vehicle to the front of the vehicle, the camera lens is disposed above the steering wheel.”  Edwards204 on the other hand illustrate the above limitation [See Figs. 1-2 depicting front camera 33 (including corresponding lens) which appears to lie above the steering wheel when viewed from the rear to the front of the vehicle. Also see para 0057]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle camera/display used by a driver assist system disclosed by Mauderer for monitoring the attentiveness of the driver to add the teachings of Edwards204 as above so as to provide a mobile device mount that can be either made integral to the dash or may be fixedly mounted to a vehicle component during vehicle manufacture such that images of at least a driver’s face can be accurately captured (para 0061); hence, a more reliable means for determining the driver’s attention can be achieved.
Regarding claim 14, Mauderer teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Mauderer however does not disclose “wherein [Given the BRI of the foregoing, the same citations as claim 13 apply since front camera 33 is positioned in the center of the combined mobile device/dock system, i.e., not the end area of the outer frame of said system]
The motivation for combining Mauderer and Edwards204 has been discussed in connection with claim 13, above. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards, in view of Mauderer.
 Regarding claim 18, Edwards teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Edwards further discloses “wherein the display device is provided on an upper surface of a vehicle-width directional central portion of the instrument panel.” [See para 0105. A vehicle eye tracking system can be implemented on mobile device 3 (Fig. 2) located on a vehicle dashboard. As per Fig. 1 and for said system to be functional, it must be oriented along the vehicle-width direction. Edwards discloses the claimed invention except for specifying the location of said system on the dashboard. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to position the system at the central portion of the dashboard, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70 C.C.P.A. 1950).]  
Although Edwards discloses the foregoing elements, Mauderer is brought in to teach positioning display 4 in the center area of a dashboard of a vehicle such that it can be viewed by a driver (8) or passenger (10) sitting in front seats 9 and 11, respectively [See for e.g., para 0018]
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486